DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11 March 2022 has been accepted and entered. Claims 4, 5, 7, and 18 are canceled. Claim 21 has been newly added.
Allowable Subject Matter
Claims 1-3, 6, 8-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weckstrom (US 2012/0097852 A1, previously cited) discloses several alternatives for device for measuring respiratory gas (par. [0027]), including an emitter for emitting two different wavelengths of infrared radiation (broadband beam 18, from emitter 17; par. [0029]), into a measurement chamber containing respiration gas (measuring channel, 15), including a first IR wavelengths and a second IR wavelength (broadband beam of IR, par. [0029]); a first IR detector (first filter-detector pair 22/25); a second IR detector (second filter-detector pair 23/26); and an optical beam splitting section configured to receive the two wavelengths of radiation emitted by the emitter and to split the two wavelengths of radiation so as to reflect the first IR wavelength to the first IR detector and reflect the second IR wavelength to the second IR detector (splitters 19/20; par. [0029]).
With respect to claim 1, the combination of prior as applied above does not specify the claimed high pass filter having a cut-off wavelength as an IR filter.
With respect to claims 16, Richter discloses a filter embodied as a coating designed for a particular wavelength or wavelength range, but does not specify the use of a high pass or low pass filter.
With respect to claim 21, Richter discloses a filter embodied as a coating designed for a particular wavelength or wavelength range, but does not specify the use of a sapphire filter.
Claims 2, 3, 6, 8-15, 17, 19, and 20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        15 March 2022